Citation Nr: 1703909	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO. 13-30 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a respiratory disorder, including chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) via videoconference during a Board hearing in January 2015. During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file. 

The Board remanded the case in June 2015 for additional development. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.

In January 2017, the Veteran filed a notice of disagreement (NOD) with the assigned effective date for the grant of service connection for PTSD and the reasonableness of paying attorney's fees. The electronic record indicates that the Agency of Original Jurisdiction (AOJ) is taking action on these issues. Although the matters are within the Board's jurisdiction, they have not been certified for appellate review and the Board will not undertake review of the matters at this time. If the matters are not resolved in the Veteran's favor, the RO will certify the matters to the Board, which will undertake appellate review of the RO's action. Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of an NOD); 38 C.F.R. § 19.35 (2016) (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's COPD is not caused by or otherwise etiologically related to his military service, including his exposure to herbicides while stationed in Vietnam, and it is not caused by or aggravated by his service-connected PTSD. 


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder, including COPD, to include as secondary to service-connected PTSD, have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by June 2011, November 2011, and December 2015 letters. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The January 2016 VA examiner performed an in-person examination and another VA examiner provided an addendum medical opinion in September 2016. These examiners provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). The VA examination and addendum medical opinion are adequate to decide the Veteran's case. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review. 

The Veteran contends that his current respiratory disorder was caused by in-service exposure to herbicides while stationed in Vietnam. Furthermore, he asserts that his current disability is caused by his nicotine dependence, which was aggravated by his service-connected PTSD. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Furthermore, service connection can be established through application of statutory presumptions, to include those diseases associated with exposure to certain herbicide agents like Agent Orange. While the record indicates that the Veteran served in Vietnam during his active duty service, COPD has not been associated with exposure to herbicides for the purpose of presumptive service connection and it is not among the diseases listed in 38 C.F.R. § 3.309(e) (2016). Nonetheless, the Veteran is presumed to have been exposed to herbicides, including Agent Orange, while stationed in Vietnam. Thus, he is not precluded from showing that his military service caused his current disability on a direct basis because the Board must consider entitlement to service connection on alternative bases. See Combee, 34 F.3d at 1043. 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Numerous VA treatment records show that the Veteran has a current respiratory disorder. For example, a January 2016 VA examination report shows that he was diagnosed with COPD in October 2006. Thus, the first element of direct service connection is met. 

Regarding the second element, the Veteran's service treatment records are silent as to a diagnosis or treatment for COPD. Specifically, his February 1967 service enlistment examination showed that his lungs and chest were normal and the Veteran did not endorse any symptoms of pain or pressure in his chest, a chronic cough, or shortness of breath. However, he complained of a cough hard enough to cause vomiting in July 1969. The physical evaluation showed that the Veteran's chest was clear and the cough was non-productive. He was prescribed medication. These symptoms resolved and the Veteran's January 1970 service separation examination again showed that his lungs and chest were normal and he did not endorse any abnormal pulmonary or respiratory symptoms. Nevertheless, the Veteran's service personnel records show that he served in-country in Vietnam. Since he is presumed to have been exposed to herbicides, including Agent Orange, the second element of direct service connection is met. 

Regarding the nexus requirement, the claims file contains the lay statements of the Veteran and his family, as well as the opinions of the January 2016 and September 2016 VA examiners. While the record includes various VA treatment records since 2009 documenting the presence of COPD and its treatment, these records do not discuss the etiology of the disorder or its relationship to the Veteran's service. 

In March 2012 and April 2012 statements, the Veteran's daughters recounted their observations of the Veteran's current breathing symptoms. They also asserted that the Veteran's breathing problems have been present since they were children. 

Following a physical examination and a review of the Veteran's lay statements and records, a January 2016 VA examiner determined that the Veteran's COPD was less likely than not (less than 50 percent probability) incurred in or caused by his military service because the Veteran's service treatment records were silent for any medical evaluation or diagnosis of a respiratory disorder while on active duty. This examiner cited to the Veteran's entrance and separation examinations, as well as the July 1969 service treatment record, to support his conclusion. Additionally, in a September 2016 VA addendum medical opinion, another VA examiner concluded that it is less likely than not that the Veteran's COPD was caused by or permanently aggravated beyond its natural progression by the Veteran's exposure to herbicides, including Agent Orange, in service. This examiner noted that the Veteran's smoking history began at a very young age and was present during the January 2016 VA examination. This examiner also explained that medical treatise evidence does not show that Agent Orange played a role in causing or permanently aggravating COPD beyond its natural progression. 

The Board finds that the Veteran's COPD is not caused by or otherwise etiologically related to his military service, including his exposure to herbicides while stationed in Vietnam. The Board has considered the Veteran's assertions, as well as the lay statements by his daughters. While the Veteran and his daughters are competent to report symptoms that they perceived through their own senses, they are not competent to offer an opinion as to an etiology of respiratory symptoms due to the medical complexity of the matter involved. Layno v. Brown, 6 Vet. App. 465, 469 (1994). Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). COPD requires specialized training for a determination as to diagnosis, causation, and progression, and is therefore not susceptible to lay opinions on etiology or aggravation. Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish etiology of this disorder. 

The opinions of the January 2016 and September 2016 VA examiners are competent and probative as to the relationship between the Veteran's current respiratory disorder and his active military service because of the examiners' expertise, training, education, proper support and explanations, thorough review of the pertinent records, and the Veteran's self-reported symptoms. These examiners determined that it was less likely than not that the Veteran's current COPD was caused or aggravated by the Veteran's active duty service, including his exposure to Agent Orange. The examiners cited to the Veteran's service treatment records and a lack of medical peer studies showing a relationship between Agent Orange and the development of COPD to buttress their opinions. Thus, the third element of direct service connection is not met. 

Nevertheless, the Veteran contends that his COPD is caused by his nicotine dependence, which was aggravated by his service-connected PTSD. 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Service connection is generally precluded for disabilities caused by using tobacco. See 38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300(a) (2016) (generally prohibiting service connection for death or disability due to an injury or disease attributable to the use of tobacco products by a veteran during active service); cf. VAOPGCPREC 6-2003 (October 28, 2003) (service connection is not precluded on a secondary basis due to tobacco use after a veteran's service where a tobacco use disorder is proximately due to a service-connected disability).

As noted above, the Veteran has a current COPD disability. Additionally, the record shows that he receives VA benefits for service-connected PTSD. Thus, the first two elements of secondary service connection are met.

Regarding the third element, the Veteran asserted in a February 2014 statement that he smokes when he is stressed and that doctors have told him that his COPD is caused by his smoking. Multiple VA treatment records show that the Veteran has smoked since his teenage years. While March 2009 and April 2014 VA treatment records show that he was part of a smoking cessation program and that he quit smoking for a period of time, the record indicates that the Veteran's smoking history goes back more than 50 years. In fact, during the January 2015 Board hearing, the Veteran testified that he started smoking cigarettes in service and that he is currently smoking. He testified that he developed PTSD after separating from service and that he developed COPD after many years of smoking. After the undersigned asked him if he noticed that he smoked more when his PTSD symptoms were particularly severe, the Veteran answered that he was smoking less at that time, but was still smoking. 

VA treatment records show that the Veteran smoked one pack of cigarettes per day in March 2012, two packs per week in April 2013, half a pack per day in January 2014, three-quarters of a pack per day in July 2015, and half a pack per day in January 2016. 

A January 2016 VA examiner determined that it was less likely than not (less than 50 percent probability) that the Veteran's COPD was proximately due to or the result of his service-connected PTSD. The examiner explained that the Veteran's service treatment records were silent as to an evaluation or treatment for a smoking or lung condition. The examiner also noted that the claims file does not include any documentation that the Veteran's smoking was aggravated by his PTSD. The examiner cited to May 2006 and September 2009 VA treatment records, which indicated that the Veteran smoked one pack per day since he was a child or for about 50 years, to show that the Veteran started smoking many years prior to his PTSD diagnosis and that the severity of the Veteran's nicotine dependence was constant before and after the PTSD diagnosis. 

The medical evidence shows that the Veteran's COPD was caused by his smoking, which began in service. The medical and lay evidence further shows that the Veteran developed PTSD many years after he began smoking, and that he was diagnosed with PTSD in 2009. The Veteran did not indicate that he smoked more when his PTSD symptoms were severe during the January 2015 Board hearing. The January 2016 VA examiner concluded that the Veteran's smoking was not aggravated by his PTSD symptoms and the examiner cited to two VA treatment records to show that the Veteran's smoking amount was similar prior to and after his PTSD diagnosis. A review of VA treatment records from 2009 to 2015 indicates that the Veteran has smoked a similar amount of cigarettes per day since service, with several attempts at quitting. Given this evidence, the Board finds that the Veteran's COPD is not caused or aggravated by his service-connected PTSD.

Because the probative evidence does not show a nexus between the Veteran's current COPD and his military service or service-connected PTSD, the third element of service connection is not met. Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a respiratory disorder, including COPD, to include as secondary to service-connected PTSD, is denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


